ORDER

PER CURIAM.
Michael Mahoney (“defendant”) appeals from a judgment in a jury tried case finding him guilty of one count of attempted kidnapping, section 564.011 RSMo (1994), one count of unlawful use of a weapon, section 571.030.1(4), and one count of misdemeanor trespass in the first degree, section 569.140. Defendant claims the trial court erred in denying his motion for acquittal because the evidence adduced was insufficient to prove attempted kidnapping and unlawful use of a weapon. Defendant also argues the trial court erred in its submission of an instruction without a required element.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).